F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                  DEC 2 2004
                                    TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                       Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                            No. 04-2122
 TAIKECHA WADE,                                    (D.C. Nos. CIV-04-113 MCA/LCS
                                                         and CR-02-886 MCA)
           Defendant-Appellant.                            (D. New Mexico)


                                         ORDER*


Before TACHA, Chief Judge, BRISCOE, and HARTZ, Circuit Judges.


       Taikecha Wade, a federal prisoner appearing pro se, seeks a certificate of

appealability (COA) to appeal the district court's dismissal of her 28 U.S.C. § 2255

motion. We deny the request for a COA and dismiss the appeal.

       Issuance of a COA is jurisdictional. Miller-El v. Cockrell, 537 U.S. 322, 336

(2003). A COA can issue only “if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree with the district court's

resolution of his constitutional claims or that jurists could conclude the issues presented



       *
        This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel.
are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327.

After careful review of all of the filings and the record on appeal, we conclude the

requirements for issuance of a COA have not been met.

       Wade pleaded guilty to possession with intent to distribute 100 kilograms or more

of a mixture containing a detectable amount of marijuana, and was sentenced to 60

months’ imprisonment. She did not file a direct appeal. Wade filed her § 2255 motion on

February 3, 2004, alleging an “unconstitutional search and seizure,” “[v]iolation of the

Second Stop Law,” and “[u]nlawful traffic stop.” ROA, Doc. 1 at 4. The district court

dismissed the action sua sponte, finding Wade’s claims were barred. The court found her

entry of an unconditional guilty plea waived all nonjurisdictional defenses, citing United

States v. Kunzman, 125 F.3d 1363, 1365 (10th Cir. 1997). Further, the district court

concluded her claims were procedurally barred because she did not raise them on direct

appeal, citing United States v. Cox, 83 F.3d 336, 341 (10th Cir. 1996). We agree with the

district court’s conclusions.

       We DENY the request for a COA and DISMISS the appeal for substantially the

same reasons stated by the district court in its order filed April 27, 2004.

                                           Entered for the Court

                                           Mary Beck Briscoe
                                           Circuit Judge




                                              2